Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/963,924 in response to reply filed July 5, 2022. Claims 1 & 3-18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu (Japanese Reference JP 2010-0172181) in view of Machida (WIPO publication WO2016194591).
Regarding claim 11, Zaitsu discloses a micro machined transducer comprising:
A device, comprising: a carrier (Fig. 2) and a surface layer (103) arranged on the carrier, a main face of the carrier having emergent cavities (111), portions of the surface layer overhanging the cavities forming flexible membranes (103) associated with the cavities, only some pairs formed from one cavity and from one flexible membrane being configured to form a set of functional micro-machined elements, at least one leftover pair not being able to convert a movement of its membrane into an electrical signal or vice versa (Paragraph [0024-0026]).

Zaitsu does not explicitly disclose the functional pairs and non-functional pairs distributed over the entire extent of the substrate. However Machida discloses an ultrasonic transducer comprising: 
A plurality of functional CMUT cells in a cell array region (Fig. 21, CAR/310) wherein a plurality of dummy cells (2003) which do not perform a function are formed around the functional CMUT cells, wherein the dummy cells are not disposed in the entire peripheral region outside the cell array and pattern structure (311) are formed outside of the dummy cells in the peripheral region (PER).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the functional pairs and non-functional pairs distributed over the entire extent of the substrate because the non-functional/dummy cells will make the distortion of the membrane uniform and make device characteristics uniform while preventing loading effect from reaching the functional cells. Further the presence of the pattern structure in the outer peripheral region can prevent peeling of the membrane and increase of parasitic capacitance (Paragraph [(0067 & 0068)]. 

Regarding claim 12, Zaitsu further discloses:
An array of electrically conductive elements (106) that is configured to connect only some of the cavity membrane pairs.

Regarding claim 13, Zaitsu further discloses:
The micro-machined elements are ultrasonic transducers (Paragraph [0014]).

Allowable Subject Matter
Claims 1, 3-10, & 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses at least one step of processing only certain pairs formed from one membrane and from one cavity in order to form at least one functional micro-machined element and at least one leftover pair that is not able to convert a movement of its membrane into an electrical signal or vice versa, wherein the at least one step of processing only certain pairs comprises removing a membrane and/or a cavity, in combination with the other limitations of claim 1. Claims 3-10 & 14-18 are also allowed base don their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818